


110 HR 322 IH: To derive human pluripotent stem cell lines using

U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 322
		IN THE HOUSE OF REPRESENTATIVES
		
			January 9, 2007
			Mr. Bartlett of
			 Maryland (for himself, Mr.
			 Gingrey, Mr. Weller,
			 Mr. Chabot,
			 Mr. Lipinski,
			 Mr. Davis of Kentucky,
			 Mr. Lincoln Davis of Tennessee,
			 Mr. Franks of Arizona,
			 Mr. Hunter,
			 Mrs. Musgrave,
			 Mr. Jones of North Carolina,
			 Mr. Inglis of South Carolina, and
			 Mr. Gilchrest) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To derive human pluripotent stem cell lines using
		  techniques that do not harm human embryos.
	
	
		1.Short titleThis Act may be cited as the
			 Alternative Pluripotent Stem Cell Therapies Enhancement Act of
			 2007.
		2.PurposesIt is the purpose of this Act to—
			(1)intensify research
			 that may result in improved understanding of or treatments for diseases and
			 other adverse health conditions; and
			(2)promote the
			 derivation of pluripotent stem cell lines, including from postnatal sources,
			 without creating human embryos for research purposes or discarding, destroying,
			 or harming a human embryo or fetus.
			3.Alternative human
			 pluripotent stem cell researchPart B of title IV of the
			 Public Health Service Act (42 U.S.C.
			 284 et seq.) is amended by inserting after section 409I the following:
			
				409J.Alternative
				human pluripotent stem cell research
					(a)In
				GeneralIn accordance with section 492, the Secretary shall
				conduct and support basic and applied research to develop techniques for the
				isolation, derivation, production, or testing of stem cells that, like
				embryonic stem cells, are capable of producing all or almost all of the cell
				types of the developing body and may result in improved understanding of or
				treatments for diseases and other adverse health conditions, but are not
				derived from a human embryo.
					(b)GuidelinesNot
				later than 90 days after the date of the enactment of this section, the
				Secretary, after consultation with the Director of the National Institutes of
				Health, shall issue final guidelines to implement subsection (a), that—
						(1)provide guidance
				concerning the next steps required for additional research, which shall include
				a determination of the extent to which specific techniques may require
				additional basic or animal research to ensure that any research involving human
				cells using these techniques would clearly be consistent with the standards
				established under this section;
						(2)prioritize
				research with the greatest potential for near-term clinical benefit; and
						(3)consistent with
				subsection (a), take into account techniques outlined by the President’s
				Council on Bioethics and any other appropriate techniques and research.
						(c)Reporting
				RequirementsNot later than January 1 of each year, the Secretary
				shall prepare and submit to the appropriate committees of the Congress a report
				describing the activities carried out under this section during the fiscal
				year, including a description of the research conducted under this
				section.
					(d)Rule of
				ConstructionNothing in this section shall be construed to affect
				any policy, guideline, or regulation regarding embryonic stem cell research,
				human cloning by somatic cell nuclear transfer, or any other research not
				specifically authorized by this section.
					(e)DefinitionIn this section, the term human
				embryo includes any organism, not protected as a human subject under
				part 46 of title 45, Code of Federal Regulations, as of the date of the
				enactment of the Alternative Pluripotent Stem Cell Therapies Enhancement Act of
				2007, that is derived by fertilization, parthenogenesis, cloning, or any other
				means from one or more human gametes or human diploid cells
					(f)Authorization of
				AppropriationsThere are authorized to be appropriated such sums
				as may be necessary for each of fiscal years 2008 through 2010, to carry out
				this
				section.
					.
		
